NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4923-16T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

MICHAEL SAMPSON, a/k/a
MICHAEL PEREZ, JOSE
GONZALEZ, and JOHN
SAMPSON,

     Defendant-Appellant.
_________________________

                    Submitted October 22, 2019 – Decided November 25, 2019

                    Before Judges Fisher, Accurso and Rose.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Bergen County, Indictment No. 13-01-0098.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Alison Stanton Perrone, Designated
                    Counsel, on the brief).

                    Mark Musella, Bergen County Prosecutor, attorney for
                    respondent (Jenny Xiaoying Zhang, Assistant
                    Prosecutor, of counsel and on the brief).
PER CURIAM

      In appealing his convictions for murder, as well as various weapons and

drug offenses, defendant contends the trial judge erred in denying his motions

for a severance and for substitution of counsel, in limiting his cross-examination

of a prosecution witness, and by imposing an excessive sentence. Because we

agree with defendant's argument that the trial judge's denial of severance

constituted an abuse of discretion, and because the circumstances that preceded

sentencing provided grounds for the trial judge's recusal, we vacate the judgment

of conviction and remand for separate trials before a different judge.

                                        I

      Because the severance issue that undergirds our disposition requires

consideration of the prosecution's allegations in this multi-faceted indictment,

we discuss the evidence at some length. During the course of a twenty-one-day

trial in October, November and December, 2016, the jury heard evidence that,

in July 2012, defendant and his wife, Jacqueline Pierro, resided in Garfield with

two teenage children from prior relationships and their own two younger

children, M.S., who was just a toddler, and A.S., then an infant. Defendant was

the sole breadwinner and supported the family by working in his own body shop

while managing another. When defendant lost the latter job, the family began


                                                                          A-4923-16T4
                                        2
experiencing financial problems. According to Pierro, the couple resorted to

selling marijuana to make ends meet.          Defendant's cousin supplied the

marijuana, defendant packaged it, Pierro and defendant sought buyers, and

defendant completed the sales.

      During the afternoon of July 7, 2012, defendant and Pierro delivered

marijuana to a customer and then stopped by the Cliffside Park home of Lydia

Homsi, Pierro's longtime friend. A children's birthday party was underway;

outside, Pierro attempted to find buyers by asking another friend whether anyone

was interested. There were no takers, and defendant and Pierro returned home.

      Around 10:30 p.m. that evening, defendant and Pierro drove back to

Cliffside Park in their black Nissan minivan to attend a party at TJ's Boom Bar.

The event was a "moms' night out" for the purpose of allowing Pierro and several

other women, including Homsi, to catch up with another friend, Christine

Perrone, who was visiting from Texas. On arrival, defendant sat by himself with

a large black umbrella or stood near Pierro while she socialized with her friends.

A friend, Dominick Visconti, stopped by and joined the group.

      Pedro Santiago was at the same bar with Hector Tito Zabala and several

other men; they were there to celebrate someone's birthday. According to

Santiago, Zabala grew progressively more intoxicated as the night wore on.


                                                                          A-4923-16T4
                                        3
Visconti, who first met Zabala several months earlier, also observed that Zabala

was drunk. According to Pierro, Zabala intruded on her and defendant at one

point. Zabala said he was "strapped," meaning he was armed. Defendant found

Zabala off-putting.

      Santiago chatted with Homsi and Perrone. Zabala, whose behavior grew

increasingly obnoxious, attempted to socialize with the women. He flirted with

Homsi and Perrone and offered to buy them drinks. Homsi declined; Perrone

accepted. Homsi and Perrone were not overly bothered by Zabala, whose

drunken behavior they found goofy but not threatening.         Santiago felt it

necessary to tell Zabala to "chill out."

      Pierro and her friends, as well as Santiago and Zabala, stayed at the bar

until around 2:00 a.m., when it closed. The entire group moved outside, still

laughing and talking; they gradually moved up the street. At the corner there

was a bus stop bench on which Zabala sat, slumped over. It appeared to Homsi

and Perrone that Zabala had had too much to drink. Santiago urged him to go

home and offered to call a cab, but Zabala still wanted to party. Santiago did

not think Zabala was behaving in a nasty or aggressive manner.




                                                                        A-4923-16T4
                                           4
      At one point Pierro and defendant approached Santiago and tried to sell

him some marijuana. Santiago was not interested but either gave his or took

defendant's phone number to end the conversation.

      When Zabala got up from the bench, Pierro and her friends sat down.

Defendant, who was standing behind Pierro, wanted to go home, but Pierro

asked him to wait a little longer. According to Pierro, Zabala stepped in front

of her at that moment and said, "oh, I like that." Although Pierro was neither

alarmed nor frightened by this, defendant immediately intervened and said,

"Okay, that's my wife." According to Pierro, Zabala then moved behind the

bench, away from her.

      While Pierro was still sitting on the bench facing forward, she heard

Zabala loudly call defendant "the N-word" behind her back; she also heard

Zabala say: "I'll take whatever you got." Pierro heard a scuffle of feet and then

gunshots. She turned quickly and saw a flash of light by defendant's hand, which

was pointed down.     She ran to defendant and saw Zabala on the ground,

bleeding. Pierro and defendant then walked to their car. Santiago watched

defendant walk away from Zabala.

      Raymond Jenkins, a taxicab driver, was inside the taxi company office

across the street from TJ's Boom Bar, facing the bus stop bench when he heard


                                                                         A-4923-16T4
                                       5
gunshots. He saw a dark-skinned man standing with another man lying at his

feet and others running from the scene. The dark-skinned man Jenkins saw was

holding something black and silver in his hand. Jenkins watched as that man

calmly walked away with a white woman; they both got in a car and drove off.

      Police arrived; their attempts to revive Zabala proved unsuccessful. An

autopsy later revealed that Zabala had been shot five times at close range, once

to the chest, twice to the abdomen, once to each of his hands and once to his left

forearm. The fatal shot to his chest was fired after Zabala had collapsed , and

death occurred soon after. Zabala's blood alcohol content at the time of his death

was .235; he also had marijuana metabolites in his system.

      The police interviewed bystanders and quickly obtained the names and

descriptions of defendant and Pierro and used motor vehicle records to learn

where they lived. Meanwhile, Pierro had driven home with defendant who told

her he was intoxicated and "felt woozy." During the trip, they stopped so

defendant could change their flat tire. Perrone called to check on them and

Pierro hysterically said, "he's going to get in trouble . . . [h]e's the father of my

kids," before defendant began yelling and Pierro hung up. According to Pierro,

defendant then told her to calm down and asked her whether she would rather

he were dead.


                                                                             A-4923-16T4
                                         6
      Upon arriving home, Pierro called her friend Xiomara Falu and asked if

she and defendant could come over. When they arrived at Falu's two-bedroom

Garfield apartment, defendant was carrying a black duffle bag. He spent the

night at Falu's apartment; Pierro went back home to stay with the children.

      In the morning, Pierro and the children returned to Falu's home. Pierro

called Perrone to find out if anything happened and whether police were

involved. Perrone told Pierro the police had contacted her and that they wanted

to question defendant.

      Pierro and defendant left their infant with Falu and took the toddler to the

Lodi home of their longtime friend Jessica Lewis. While there, Pierro used

Lewis's iPad and learned Zabala was dead.           She then had a whispered

conversation with defendant, following which defendant and Pierro left, leaving

the toddler with Lewis.

      Defendant and Pierro returned to Falu's home. Pierro and Falu then went

to retrieve the toddler, leaving defendant and the infant at Falu's apartment.

Pierro and Falu drove with the toddler to a Burger King in Lodi. They were

spotted there by police, who had traced Pierro's cell phone to Lodi. Falu told

the police that defendant and the infant were at her Garfield apartment. Because

defendant was considered armed and dangerous, the police sent a SWAT team


                                                                          A-4923-16T4
                                        7
to Falu's apartment; there, they arrested defendant who had been lying down

with the infant in the apartment's second bedroom.

      Police searched Falu's apartment and found on the bed in Falu's master

bedroom, a .380 caliber handgun and ammunition, a Foot Locker bag, and a

shoebox containing a digital scale, glassine baggies, and a large bag of what was

later determined to be marijuana. Falu denied she owned any of these items.

Police also searched defendant's minivan and found a large black umbrella and

a blown-out tire. At the scene of the shooting, police recovered five shell

casings, which were later determined to have come from the handgun found in

Falu's apartment.

      Police also obtained video from the surveillance camera at a nearby

grocery store. This video captured images of a man with an umbrella and a gun,

a flash, and another man falling to the ground.

      At trial, Andre DiMino, an expert in computer and digital forensics,

explained that he recovered deleted texts from phones used by defendant and

Pierro. These texts appeared to show that defendant and Pierro were selling

marijuana to various customers. DiMino also determined that defendant made

several calls of momentary duration to one number, later determined to be

Santiago's, at about 2:30 a.m. on July 8, 2012.


                                                                         A-4923-16T4
                                       8
      Detective Douglas Rager of the Bergen County Prosecutor's Office

testified that based upon his law enforcement experience, the vegetation, digital

scale and glassine baggies found in Falu's bedroom suggested that whoever

owned these items was involved in marijuana distribution.

      Detective Michael Perez, the State's expert in drug distribution, testified

that: (1) a shoebox and sneaker store bag, like the ones found on the bed in

Falu's bedroom, were often used to conceal marijuana; (2) the digital scale and

baggies found were of the type used by drug distributors; (3) the large package

of marijuana found in Falu's bedroom contained more than expected for

individual use; and (4) the individual who possessed the marijuana, the scale

and the baggies was more likely selling the marijuana than using it perso nally.

Perez also reviewed the texts between defendant and Pierro, identified words

contained therein that were associated with drug dealing, and interpreted the

messages in that context.

      Defendant testified on his own behalf. He asserted that, on the evening of

July 7, 2012, he agreed to accompany Pierro to the bar to visit with Perrone and

that he took his gun "for protection" because he believed Cliffside Park was

unsafe. He denied that he or Pierro brought marijuana with them.




                                                                         A-4923-16T4
                                       9
      Defendant also testified that while he and Pierro were sitting at a table,

Zabala approached and sat down in front of Pierro. Defendant did not know

who Zabala was and was unhappy with this development, but Zabala told

defendant that he was "strapped" and that defendant would have to put up with

him. Defendant did not think Zabala was drunk.

      Defendant told Zabala that Pierro was his wife and that Zabala should go

back to his friends. Zabala moved away but later returned. Defendant again

told Zabala to rejoin his friends. Defendant felt that Zabala was singling him

out in a threatening way and tried to intimidate him.

      When the bar closed, defendant went outside with Pierro and her friends.

He denied speaking with Santiago or giving him his phone number. Defendant

also denied that he was intoxicated.

      While Pierro was sitting on a bench, defendant leaned over from behind

and asked if they could leave. Pierro said she wanted to stay a little longer.

According to defendant, Zabala instead moved behind him and said, "Nig[g]er

I'm a – show you what – what I got" or "Nigger, I'll take what you got," or

something to that effect. Defendant turned around and saw Zabala reaching for

a revolver sticking out of his waistband. Defendant was afraid and stepped back,




                                                                        A-4923-16T4
                                       10
drew his own gun and fired at Zabala's hand to prevent him from pulling the gun

out. He continued firing at Zabala even when Zabala was on the ground.

      Defendant insisted he had not been trying to kill Zabala. He stated,

though, that he found Zabala's conduct to be "an affront to humanity." He also

denied that the marijuana and other drug paraphernalia found in Falu's bedroom

belonged to him. He did, however, acknowledge ownership of the gun.

                                        II

      Defendant was indicted and charged with:

               • first-degree murder, N.J.S.A. 2C:11-3(a)(1)(2);

               • second-degree possession of a weapon for an unlawful
                 purpose, N.J.S.A. 2C:39-4(a);

               • second-degree unlawful possession of a weapon,
                 N.J.S.A. 2C:39-5(b);

               • two counts of third-degree possession of a controlled
                 dangerous substance (CDS) with intent to distribute,
                 N.J.S.A. 2C:35-5(a)(1) and -5(b)(11);

               • third-degree CDS possession near or on school
                 property, N.J.S.A. 2C:35-7;

               • two counts of fourth-degree CDS possession, N.J.S.A.
                 2C:35-10(a)(3);

               • second-degree possession of a weapon during the
                 course of a CDS-related offense, N.J.S.A. 2C:39-4.1;
                 and


                                                                         A-4923-16T4
                                       11
               • second-degree endangering the welfare of a child,
                 N.J.S.A. 2C:24-4(a).1

In March 2016, defendant moved to sever those counts pertaining to the murder

and weapons offenses from the counts related to the drug and endangerment

offenses. His motion was denied.

      On April 5, 2016, the trial court permitted defendant's private counsel to

withdraw from the case after it appeared he would have to testify as a witness,

and an attorney affiliated with the Office of the Public Defender was appointed

as substitute counsel. Because of this late substitution, the trial was adjourned

from March to October 2016, to allow new counsel to prepare for trial. On

October 18, 2016, defendant unsuccessfully moved for the removal of his new

attorney and for an adjournment of the trial.

      Defendant was tried in October, November and December 2016. On

December 21, 2016, the jury acquitted defendant of CDS possession near or on

school property and child endangerment but found him guilty on all remaining

counts.




1
  Pierro was also charged under this indictment with the same drug offenses, as
well as third-degree hindering and second-degree child endangerment. Pursuant
to a plea deal, Pierro pleaded guilty to hindering and agreed to testify truthfully
for the State at defendant's trial in the hopes of being sentenced to probation.
                                                                           A-4923-16T4
                                       12
      Because defendant filed civil suits against both his attorneys, his

sentencing was postponed for six weeks. Sentencing was again adjourned for

another week because bomb threats were apparently directed at the Bergen

County Courthouse and the Bergen judiciary.

      The trial judge held an in-chambers conference after the first adjournment

of the sentencing. Based on comments made by the judge at that time, defendant

moved for recusal, claiming the judge's comments in chambers demonstrated a

bias against him. This motion was denied.

      After appropriate mergers, the judge sentenced defendant to: a fifty-year

prison term, subject to the No Early Release Act (NERA), N.J.S.A. 2:43-7.2, on

the murder conviction; a consecutive five-year prison term on the conviction for

third-degree CDS possession with the intent to distribute; and a ten-year

consecutive prison term with five years of parole ineligibility on the conviction

for possession of a firearm in the course of a CDS-related offense.

                                       III

      Defendant appeals, arguing:

            I. THE TRIAL COURT ABUSED ITS DISCRETION IN
            DENYING DEFENDANT'S MOTION TO SEVER THE
            MURDER AND WEAPONS CHARGES FROM THE
            WHOLLY UNRELATED CDS CHARGES, THEREBY
            DENYING THE DEFENDANT A FAIR TRIAL.


                                                                         A-4923-16T4
                                      13
II. DEFENDANT WAS DEPRIVED OF HIS RIGHT TO
COUNSEL WHEN THE TRIAL COURT REFUSED TO
ALLOW A SUBSTITUTION OF COUNSEL BASED ON
THE COMPLETE BREAKDOWN OF DEFENDANT'S
RELATIONSHIP WITH HIS ATTORNEY.

III. THE TRIAL COURT DEPRIVED DEFENDANT OF
HIS RIGHT TO PRESENT A DEFENSE BY
PROHIBITING THE DEFENSE FROM CROSS-
EXAMINING DOMINIC VISCONTI ABOUT THE
VICTIM'S AGGRESSIVE BEHAVIOR.

IV. THE DRUG EXPERT'S TESTIMONY SHOULD
HAVE BEEN BARRED BECAUSE IT CONSTITUTES
AN INADMISSIBLE OPINION ON DEFENDANT'S
GUILT THAT INVADES THE PROVINCE OF THE
JURY.   IN ADDITION, THE PREJUDICE TO
DEFENDANT WAS EXACERBATED WHEN A POLICE
OFFICER WHO WAS NEVER EVEN QUALIFIED AS
AN EXPERT GAVE A SIMILAR OPINION ON
DEFENDANT'S GUILT (Not Raised Below).

V. THE JUDGE SHOULD HAVE GRANTED
DEFENDANT'S MOTION FOR RECUSAL.   THE
MATTER SHOULD, THEREFORE, BE REMANDED
FOR A NEW SENTENCING IN FRONT OF A
DIFFERENT JUDGE.

VI. THE TRIAL COURT ABUSED ITS DISCRETION IN
SENTENCING DEFENDANT TO A FIFTY-YEAR TERM
WITH AN 85% PERIOD OF PAROLE INELIGIBILITY; A
CONSECUTIVE FIVE-YEAR TERM; AND A
CONSECUTIVE TEN-YEAR TERM WITH A FIVE-
YEAR PERIOD OF PAROLE INELIGIBILITY BECAUSE
A PROPER APPLICATION OF THE AGGRAVATING
FACTORS DOES NOT SUPPORT SUCH A SENTENCE.



                                                A-4923-16T4
                    14
As mentioned at the outset, we are satisfied that the trial judge erred in denying

defendant's motion to sever the CDS and child endangerment charges from the

murder and weapons charges. Consequently, we need not reach defendant's

second, fourth and sixth arguments. We do, however, reach the third argument

to remove any doubt about that testimony at the next trial. And we also reach

the fifth argument because we agree the trial judge should have recused herself

and, as a result, all future proceedings should take place before a different judge.

                                        IV

      In considering the judge's denial of defendant's severance motion, we

initially observe that the version of events offered by the State at trial consisted

of separable incidents, some with no logical connection to others. Prior to trial,

defendant moved for a severance of the CDS charges (arising from events

preceding and following the shooting) and the child endangerment charge

(which arose from events that followed the shooting) from the murder and

weapons charges. We agree that the judge erred in denying the severance

motion.

      According to Rule 3:7-6, two or more offenses may be joined if the

offenses are "of the same or similar character or are based on the same act or

transaction or on 2 or more acts or transactions connected together or


                                                                            A-4923-16T4
                                        15
constituting parts of a common scheme or plan." Rule 3:15-2(b) imbues trial

judges with the authority to sever offenses when a joint trial will result in

prejudice to the defendant.

      The critical inquiry is whether, if the charges were tried separately,

"evidence of the offenses sought to be severed would be admissible under

[N.J.R.E. 404(b)] in the trial of the remaining charges." State v. Alfano, 305
N.J. Super. 178, 191 (App. Div. 1997) (quoting State v. Chenique-Puey, 145
N.J. 334, 341 (1996)); accord State v. Sterling, 215 N.J. 65, 73 (2013). That is,

"[i]f the evidence would be admissible at both trials, then the trial court may

consolidate the charges because 'a defendant will not suffer any more prejudice

in a joint trial than he would in separate trials.'" Chenique-Puey, 145 N.J. at 341

(quoting State v. Coruzzi, 189 N.J. Super. 273, 299 (App. Div. 1983)).

      In moving to sever the murder and weapons offenses from the CDS and

endangerment offenses, defendant argued that the murder charge predominated,

defendant would be greatly prejudiced by the admission of testimony regarding

the drug charges, and the jury would be inflamed by the inclusion of the

endangerment charge.      The prosecutor argued severance was unwarranted

because all the offenses occurred on the same day and the same evidence would

have to be introduced at two separate trials.


                                                                           A-4923-16T4
                                       16
      By way of a written opinion, the judge briefly explained the rationale for

denying severance:

            the charges arise from the same transaction. The
            actions that allegedly took place on July 8, 2012
            occurred over the course of less than a day. The
            defendant allegedly shot the victim at approximately
            2:40 a.m. and was arrested that evening around 10:20
            p.m. Additionally, the murder and weapons charges
            bear a direct relation to the drug and child abuse
            offenses. First, the State alleged that the defendant had
            the weapon on his person at the bar where he attempted
            to sell the drugs. Then, when the . . . SWAT team
            arrested the defendant, the same gun and drugs were in
            his vicinity, while his child was on his lap. The proofs,
            including the homicide, guns, drugs and [defendant's]
            flight from the police, are the very circumstances that
            the State alleges place the child in harm's way. Clearly,
            there is sufficient overlap between the charges.

      In appealing, defendant continues to insist he was denied a fair trial when

the trial court wrongly "combine[d] two trials into one" because there was an

absence of commonality between the murder/weapons offenses and the

CDS/endangerment offenses. In defendant's view, since one set of crimes added

no probative value to the other, and vice versa, their joinder served only to

improperly suggest to the jury that defendant had a criminal disposition and

likely committed all of the offenses of which he was accused.

      Admittedly, all the charged offenses allegedly occurred in a short window

of time. In addition, defendant was alleged to be in possession of the weapon

                                                                         A-4923-16T4
                                      17
used to shoot Zabala as he and Pierro attempted to sell drugs at TJ's Boom Bar

hours prior to the shooting. And the police found the same weapon, as well as

CDS, drug paraphernalia and the allegedly-endangered child when they arrested

defendant at Falu's apartment. These circumstances might suggest a nexus

among all the charges.

        But, on closer analysis, we agree with defendant that any link joining all

these charges together was superficial at best. More to the point, the trial judge

failed to conduct a Cofield2 analysis, which is required for any disposition of a

severance motion. So, we reverse the order denying severance and remand for

a new trial on the murder/weapons charges and a separate new trial on the

surviving CDS charge.

        Again, the central question in any severance inquiry is whether, if the

charges were tried separately, evidence of the offenses sought to be severed

would be admissible under N.J.R.E. 404(b) in the trial of the remaining charges.

Chenique-Puey, 145 N.J. at 341. Severance would not be required if it could be

said that the evidence would be admissible at both trials because the defendant

would not suffer any more prejudice in a joint trial than he would at separate

trials. Ibid.; see also Coruzzi, 189 N.J. Super. at 299. The Chenique-Puey


2
    State v. Cofield, 127 N.J. 328, 338 (1992).
                                                                          A-4923-16T4
                                        18
admonition requires that the judge considering the severance motion conduct a

Cofield analysis. That is, the judge here was required to determine whether

evidence about the CDS/endangerment charges would be admissible in a trial on

the murder/weapon charges, and vice versa. As noted, the judge never employed

the Cofield test; even if we were to view expansively the judge's rationale –

which we quoted in its entirety above – at best, the judge considered only the

second half of Cofield's second prong, when the judge recognized that all the

offenses were alleged to have occurred closely in time. The judge's rationale,

however, provided no inkling of her view of the other part of the second prong

or the other three prongs. That failure alone requires a reversal of the order

denying the severance motion. But we go further and conclude that had the

judge conducted the proper analysis, the only option available was to grant the

motion.

      N.J.R.E. 404(b) allows for the admission of evidence of other crimes or

wrongs for one of the reasons delineated in the rule – which will be discussed

shortly – but not to prove "the disposition of a person in order to show that such

person acted in conformity therewith." In determining the analysis required by

N.J.R.E. 404(b), the Cofield Court provided four factors to be considered:

            1. The evidence of the other crime must be admissible as
            relevant to a material issue;

                                                                          A-4923-16T4
                                       19
            2. It must be similar in kind and reasonably close in time to
            the offense charged;

            3. The evidence of the other crime must be clear and
            convincing; and

            4. The probative value of the evidence must not be
            outweighed by its apparent prejudice.

            [127 N.J. at 338.]

      As mentioned, there is no doubt that all the crimes charged were

"reasonably close in time" and the judge's decision appears to lean heavily on

that circumstance. It is also appropriate to recognize there is also an overlap of

sorts between the murder/weapons offenses and the CDS/endangerment offenses

in that defendant was charged with possession of a weapon during the course of

a CDS-related offense; that overlap, however, related only to defendant's

possession of a weapon. So, to the extent the prosecution would have sought to

offer evidence about one of these "other crimes" in order to prove defendant's

possession of a weapon in the crime being tried, the circumstance here is that

defendant did not dispute his possession of the weapon and, in fact, his defense

to the murder charge was never that he was not in possession of a weapon.

      Instead of the few superficial connections between these two groups of

offenses, we find the Cofield test – when properly applied – would have led the

trial judge to grant severance. The first prong required consideration of whether

                                                                            A-4923-16T4
                                        20
the other crime would be relevant as to a material issue. In other words, the

judge was required to determine that evidence of the CDS or endangerment

charges would be relevant to a material issue in the prosecution of the murder

and weapons offenses. 3 N.J.R.E. 404(b) describes how evidence of other crimes,

wrongs or acts may be relevant, "such as proof of motive, opportunity, intent,

preparation, plan, knowledge, identity or absence of mistake or accident."

      There was nothing about the evidence offered to prove the CDS charges

that would suggest a motive for shooting Zabala. Indeed, the conduct leading

to the charge of endangerment and some of the CDS offenses occurred after the

shooting. It cannot be seriously argued that the post-shooting offenses revealed

a motive for the shooting. And evidence of the pre-shooting CDS offenses

suggests no motive for the shooting. The prosecution did not assert – and

certainly had no evidence to show – that the shooting occurred during the course

of a CDS transaction or that the shooting was motivated because defendant and

Zabala were in a dispute about a CDS transaction.

      The other crime evidence also had no bearing on the other purposes for

which N.J.R.E. 404(b) evidence might be admitted, such as "opportunity, intent,


3
  We put aside, for the moment, whether evidence of the murder and weapons
charges would have been admissible in a trial of the CDS and child
endangerment offenses.
                                                                        A-4923-16T4
                                      21
preparation, plan, knowledge, identity or absence of mistake or accident." There

was no dispute that defendant was in possession of the weapon used to shoot

Zabala nor was there any dispute that defendant shot Zabala. The central dispute

concerned the reason for the shooting. The CDS and endangerment offenses

provided no probative value in the murder case.

      Turning to Cofield's second prong, it is true, as we have already observed,

that all the offenses occurred "reasonably close in time," but the second prong

also requires that the other crime evidence "be similar in kind." Again, because

there was no assertion that defendant shot Zabala because of some CDS dispute,

there is nothing about evidence of the pre-shooting and post-shooting CDS and

endangerment offenses that was "similar in kind" to the shooting. All that the

prosecution – even now – can argue is the nearness in time and the argument,

also adopted by the trial judge, that all the evidence was part of the same

"narrative" because the events occurred reasonably close in time. There is no

difference between this contention and the "res gestae" argument jettisoned by

our Supreme Court in State v. Rose, 206 N.J. 141 (2011). Moreover, the State's

argument that the evidence of the CDS charges or the endangerment charge are

"intricately intertwined" – stripped of the circumstance that they all allegedly

occurred within the same reasonable time period – is simply inaccurate. The


                                                                         A-4923-16T4
                                      22
"narrative" about the CDS offenses could be told without reference to the

shooting, and vice versa.

      The third prong requires consideration of whether the evidence of the

other crime was "clear and convincing." The judge never analyzed the evidence

and applied that standard. 4 For present purposes, we assume the prosecution

had clear and convincing evidence of these other crimes.

      Despite our assumption that evidence of the other bad acts was clear and

convincing, there is no doubt that any probative value – as to which we find

none – was outweighed by the "apparent prejudice" of the admission of the other

bad act evidence. Proving that defendant was attempting to sell marijuana in

the bar prior to the shooting, or even that he and Pierro were attempting to make

a sale to Santiago within minutes of the shooting, has no relevance to defendant's

shooting of Zabala or his defenses to that murder charge. And, surely, there was


4
   Interestingly, the jury acquitted defendant of the school zone CDS charge,
which was alleged to have occurred in Cliffside Park prior to the shooting, and
the child endangerment charge, which was alleged to have occurred in Garfield
after the shooting. Arguably, those charges could be viewed as being based on
evidence that was less than clear and convincing since the jury was not
convinced. To be fair, it might similarly be argued that the other offenses could
be clearly and convincingly established because the jury found defendant
committed those offenses beyond reasonable doubt. But, we also do not know
what role the evidence of the CDS offenses had on the murder charge and vice
versa. Of course, that is all speculative. The point here, however, is that the
judge did not analyze this prong at all.
                                                                          A-4923-16T4
                                       23
no relevance in any aspect of the murder charge that would have been

illuminated by evidence of the CDS and endangerment offenses alleged to have

been committed after the shooting.5

      Even if some arguable basis could be presented for finding probative value

in any of these other crimes in the prosecution of the murder and weapons

offenses, the prejudicial effect would certainly outweigh that slim probative

value. In the final analysis, the evidence of other crimes served only to suggest

to the jury that defendant was a lawbreaker "act[ing] in conformity" with that

disposition when he shot Zabala – the very thing for which N.J.R.E. 404(b)

evidence may not be used.

      To summarize, we reverse the order denying severance because the judge

erred in not conducting a Cofield analysis. Moreover, because a Cofield analysis

would have unmistakably led to a determination that defendant was entitled to

separate trials, 6 we reverse and remand for that purpose.


5
   It should also be plainly obvious that evidence of the murder and weapons
charges would undoubtedly have been excluded if offered in a prosecution of
the CDS and endangerment charges because of the incendiary nature and
tenuous link between the murder and the CDS and endangerment charges.
6
    Our analysis focused on the admissibility of evidence of the CDS and
endangerment charges in a trial on the murder and weapons charges. The other
question – whether evidence of the alleged murder and weapons offenses would
have been admissible in a trial on the CDS and endangerment offenses – brings
the same result. It is unimaginable that there was anything about the evidence
                                                                         A-4923-16T4
                                       24
                                          V

      In his third point, defendant argues that the judge improperly curtailed his

cross-examination of Visconti. Because the matter has to be retried, we express

our disagreement with defendant's argument because this issue is likely to be

repeated at any new trial that follows.

      Prior to Visconti taking the stand, the State moved in limine to bar the

defense from cross-examining Visconti about an earlier incident Visconti had

witnessed. On that earlier occasion, he saw Zabala at a Cliffside Park barber

shop. Zabala was then, according to Visconti, drunk and behaving in a loud and

obnoxious manner to the point that his friends had to calm him down. In

opposing the State's motion, defendant argued that this testimony would




of the shooting that would prove a motive, identity or the other stated grounds
for admission of other crimes evidence under N.J.R.E. 404(b), in the CDS and
endangerment offenses, particularly in the pre-shooting CDS charges. The State
has argued that the fact that defendant was wanted in connection with the murder
and was armed and with his infant child when arrested suggests that the reason
for his avoiding the police – that he was wanted for murder – was necessary to
prove the child endangerment offense. It was enough in that case – for which,
we would again note, defendant was acquitted – for the State to show that
defendant was wanted and reasonably believed to be armed and dangerous
without needing to prove the specific reason a SWAT team was sent to arrest
him. Without going through each of the four Cofield factors again, it seems
clear to us that any arguable probative value of the other crimes in a trial of the
CDS and endangerment offenses would not outweigh the obvious prejudice that
evidence would have caused.
                                                                           A-4923-16T4
                                          25
demonstrate Zabala had a propensity for behaving a certain way when drunk and

this story would support defendant's claim that he acted in self-defense.

      The trial judge concluded that this testimony about Zabala's prior bad acts

was inadmissible under N.J.R.E. 404(b) and Cofield because there had been no

showing that this information: (1) was relevant to a disputed material issue; (2)

was similar in kind and close in time to the homicide; (3) met the clear and

convincing evidentiary standard; and (4) was of significant probative value that

outweighed any prejudice to the State. Defendant moved for reconsideration,

arguing the judge applied the wrong legal standard. The judge directed the

defense to have Visconti appear for a N.J.R.E. 104 hearing, but Visconti refused

to come to court and the defense was unable to serve him with a subpoena. The

judge decided to accept defense counsel's proffer as to what Visconti's testimony

would be and reconsidered the ruling in light of State v. Weaver, 219 N.J. 131

(2014).

      Weaver recognizes that a defendant is entitled to advance in his defense

similar other-crimes evidence that tends to "refute his guilt or buttress his

innocence of the charge made." 219 N.J. at 150 (quoting State v. Garfole, 76
N.J. 445, 453 (1978)). The standard for introducing defensive other -crimes

evidence is lower than the standard imposed on the State when it seeks to use


                                                                            A-4923-16T4
                                      26
such evidence against a defendant. Garfole, 76 N.J. at 452-53. This is because,

when used against the State's case, the defendant is offering the proof for

exculpatory purposes and, so, there is no risk of prejudice. State v. Cook, 179
N.J. 533, 566 (2004).

      The standard of admissibility simply turns on the relevance of the

evidence to defendant's guilt or innocence. Weaver, 219 N.J. at 150; Garfole,
76 N.J. at 452-53. But the trial judge must still determine that the probative

value of the evidence is not substantially outweighed by the risk that its

admission will either unduly consume time, likely confuse the issues, or mislead

the jury. Weaver, 219 N.J. at 151. Such a ruling is highly discretionary. Cook,
179 N.J. at 567.

      The judge determined that the issue of self-defense, as asserted here,

raised questions about whether defendant

            reasonably believed that such force was necessary to
            protect himself against death, or serious bodily harm.
            N.J.S.A. 2C:3-4(b)(2). Therefore, it is the defendant's
            state of mind at the time of the shooting that is of
            critical importance. There is no indication that the
            defendant had any knowledge of the victim's prior
            incident where he "was called out" for "rude and
            obnoxious" behavior. The court does not find that this
            "prior bad act" evidence of the victim is probative or
            relevant to his defense. The proffered testimony of
            Dominic Visconti was a specific act of the victim on a


                                                                        A-4923-16T4
                                      27
            prior occasion, and does not comport with the
            requirements of N.J.R.E. 405, or N.J.R.E. 404(a)(2).

      Defendant maintains that had they heard Visconti's testimony about this

earlier incident, the jurors could have concluded that, because defendant

"frequented the same barber shop," he too was aware of this "prior instance of

aggressive behavior" and that Zabala's prior actions had a bearing on the

reasonableness of defendant's actions on July 8, 2012. But defendant has not

cited any evidence in the record to support his assertion that defendant

"frequented the same barber shop," or that there was otherwise a reasonable

basis upon which a jury could find that defendant was aware of the incident he

wanted to elicit from Visconti. Without that, there was no logical nexus between

Visconti's story about this barber shop incident and defendant's alleged use of

self-defense.

      We conclude that, as the issue was then presented and based on the record

as it then existed, the trial judge acted within her discretion in precluding

defendant's cross-examination into this earlier event allegedly witnessed by

Visconti.

                                      VI

      Defendant argues that the judge should have recused herself prior to

sentencing him.

                                                                        A-4923-16T4
                                      28
      Defendant was originally scheduled to be sentenced in March 2017. That

proceeding was postponed to April 28, 2017, because defendant had filed

lawsuits against his original private attorney and the deputy public defender who

represented him at trial, as well. The April sentencing here was interrupted and

adjourned when bomb threats forced the court house's closure. At a conference

a few days later, the judge scheduled sentencing to occur on May 4, 2017. The

judge also ordered that defendant appear by way of video-conferencing.

      After the conference, defense counsel filed motions seeking:            (1)

reconsideration of the court's order precluding defendant's physical presence at

his sentencing; and (2) the recusal of the trial judge because of her allegedly

unwarranted suspicions of, and bias against, defendant, as expressed during the

May 2 conference. In a supporting certification, defense counsel asserted that,

"without any substantive proof" the judge "kept referring to the 'coincidental'

delays in the completion of this case," such as defendant's

            attempt to change counsel, his civil complaint against
            his former attorney and the [deputy public defender],
            and the "back-and-forth" leaving the courtroom of
            someone on the 4/28/17 date which was being
            investigated as the cause of the court evacuation. In
            addition, the [the trial judge indicated] that the
            defendant would not . . . further delay this matter and
            that this was coming from the "top" or some higher up.



                                                                         A-4923-16T4
                                      29
Defense counsel believed it clear the judge had baselessly concluded that

defendant was behind the bomb threats and was deliberately delaying his

sentencing. Defense counsel faulted the judge for insisting, based on this "wild

speculation," that defendant appear only by video conference at his own

sentencing. On receipt of defense counsel's motions, the judge reconsidered and

reversed the decision to require defendant's appearance by video conference.

      At the outset of defendant's sentencing hearing, with defendant in

attendance, the judge explained why she had initially concluded that remote

sentencing was warranted and why that decision had been reconsidered,

emphasizing that at no point had she ever made a finding that defendant was

behind the bomb-threat disruption.

      The judge then proceeded to deny the recusal motion, explaining:

            I want to make it very clear that, first of all, this court
            has made, or arrived at no opinion on the matter in
            question, nor . . . is the impartiality of this court
            affected in any way by the events. My concern is to
            sentence [defendant] . . . in a timely fashion – and to
            assure the victim's closure in this matter, as well. The
            matter has gone on for too long. There is no proof . . .
            that the defendant, or anyone else at his behest, was
            involved in the threats made to the [j]udiciary, or to the
            courthouse, or to the [c]ounty buildings today, and I add
            that, as well.

            Moreover, this [c]ourt does not impute the threats to the
            defendant or any of his family members, friends or

                                                                          A-4923-16T4
                                       30
            acquaintances. That is an issue for the State Police or
            the Bergen County Prosecutor's Office to investigate.
            The [c]ourt makes absolutely no findings and does not
            impute in any way the threats made. The [c]ourt is fully
            confident that it can weigh the applicable aggravating
            and mitigating factors presented and arrive at a just
            sentence, without regard to Friday's events. Further
            delay is neither appropriate nor fair to the victim's
            family, who have traveled to this courthouse for a third
            time, after having waited for closure for almost five
            years. The defendant's motion for the [c]ourt to recuse
            itself is denied.

      A judge should not preside over a proceeding if it does not appear the

judge can be wholly disinterested, impartial, and independent. State v. Muraski,

6 N.J. Super. 36, 38 (App. Div. 1949). The Supreme Court has held that recusal

is required when "a reasonable, fully informed person [would] have doubts about

the judge's impartiality." State v. Dalal, 221 N.J. 601, 606 (2015) (quoting

DeNike v. Cupo, 196 N.J. 502, 517 (2008)).

      The judge's statements when discussing the rescheduling of the sentencing

proceedings surely suggested her suspicions that defendant was behind the bomb

threat.   We are satisfied that, in applying the Dalal/DeNike standard, a

reasonable, fully informed person would have doubts about the judge's

impartiality. The judge's later insistence that she had formed no opinion on that

question could not alleviate those concerns; it was enough that the judge



                                                                         A-4923-16T4
                                      31
entertained the notion, and expressed it to counsel, to form a doubt about her

impartiality in the mind of a reasonable, fully informed individual.

                                      ***

      To summarize, because the trial judge erred in denying defendant's motion

to sever, we vacate the judgment of conviction and remand for separate trials in

conformity with this opinion. We also direct that another trial judge preside

over all future proceedings. We do not retain jurisdiction.




                                                                        A-4923-16T4
                                      32